137 Ga. App. 823 (1976)
225 S.E.2d 64
CARTER
v.
THE STATE.
51653.
Court of Appeals of Georgia.
Argued January 6, 1976.
Decided February 10, 1976.
Rehearing Denied March 2, 1976.
*824 Murray M. Silver, John Milton Turner, II, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
PANNELL, Presiding Judge.
Appellant was convicted of three violations of the Georgia Controlled Substances Act. He appeals the judgment of conviction.
Appellant enumerates error on the court's denial of his motion to suppress. During the trial of the case, the state introduced into evidence the drugs which were the subject of appellant's motion to suppress. Defense counsel stated that he had no objection to the introduction of this evidence. (T-72). By this action, defense counsel waived any objection which might have been urged including those contained in the motion to suppress. "It is a well settled rule in this state that it is too late to urge objections to the admission of evidence after it has been admitted without objection [Cits.]" Childers v. State, 130 Ga. App. 555, 556 (203 SE2d 874).
Judgment affirmed. Evans and Marshall, JJ., concur.